
	

113 S1368 IS: Volunteer Income Tax Assistance (VITA) Act
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1368
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Brown (for himself,
			 Mr. Udall of New Mexico,
			 Mr. Rockefeller, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To facilitate nationwide availability of volunteer income
		  tax assistance for low-income and underserved populations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Income Tax Assistance (VITA)
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Community
			 Volunteer Income Tax Assistance (VITA) programs offer tax preparation and
			 related financial services, free of charge, to middle- and low-income
			 individuals and families. The majority of individuals served by VITA programs
			 have annual household earnings below $40,000.
			(2)During the 2012
			 Federal income tax filing season, VITA programs filed 1,600,000 Federal income
			 tax returns and prepared more than 505,000 returns for the earned income tax
			 credit (EITC), helping program recipients claim $2,200,000,000 in Federal tax
			 refunds. One in five taxpayers who were eligible to claim the EITC failed to do
			 so.
			(3)VITA programs
			 assist underserved taxpayers, including low-wage workers, persons with
			 disabilities, the elderly, Native Americans, rural populations, and taxpayers
			 with limited English proficiency.
			(4)Volunteer tax
			 preparation programs save the Internal Revenue Service an estimated $5,500,000
			 a year in return processing costs. In 2012, clients of VITA programs
			 electronically filed their tax returns at a much higher rate (95 percent) than
			 the general population (82 percent).
			(5)Not only do
			 electronic returns cost the Internal Revenue Service considerably less to
			 process ($0.17 per return) than paper returns ($3.66 per return), but
			 electronic returns also generate a low error rate of 2.5 percent compared with
			 a 25 percent error rate for paper returns. Low error rates reduce the need for
			 the Internal Revenue Service to correspond with taxpayers and for taxpayers to
			 resubmit paperwork.
			(6)The use of
			 technology in meeting the needs of taxpayers with physical, sensory, or
			 cognitive disabilities is essential to the success of the VITA program, as
			 demonstrated through the expanded use of innovative assistive technology and
			 strategies intended to expand free tax preparation for deaf and hearing
			 impaired taxpayers. These innovative uses of assistive technologies should
			 continue to be replicated and tested to expand capacity of VITA programs in
			 successfully meeting the needs of taxpayers with various disabilities.
			(7)An Internal
			 Revenue Service survey has shown that very low-income taxpayers are twice as
			 likely as the general population to visit a Taxpayer Assistance Center and half
			 as likely to use the Internal Revenue Service Web site. Volunteer tax
			 preparation programs serve as an accessible and cost-effective alternative to
			 other Internal Revenue Service channels.
			(8)Internal Revenue
			 Service estimates from fiscal year 2005 found that the volunteer preparation
			 program cost $12.01 per contact, while Taxpayer Assistance Centers and assisted
			 toll-free calls averaged $28.73 and $19.46 per contact, respectively.
			(9)The number of tax
			 returns prepared by the VITA program increased 220 percent between the 2004
			 (500,000) and 2012 (1,600,000 returns) tax filing seasons.
			(10)The demand on
			 this integral community service continues to rise as the Nation recovers from
			 the significant economic downturn of recent years and VITA programs are
			 experiencing strained resources and limited capacity.
			(11)In fiscal year
			 2013, 333 organizations applied to the Internal Revenue Service seeking more
			 than $27,900,000 in grant funding—more than double the available
			 resources—through the VITA program, and 206 received grants at a median grant
			 of approximately $38,500.
			3.DefinitionsAs used in this Act:
			(1)Qualified return
			 preparation programThe term qualified return preparation
			 program means any program—
				(A)which provides
			 assistance to individuals, not less than 90 percent of whom are low-income
			 taxpayers, in preparing and filing Federal income tax returns, including
			 schedules reporting sole proprietorship or farm income,
				(B)which is
			 administered by a qualified entity,
				(C)in which all of
			 the volunteers who assist in the preparation of Federal income tax returns meet
			 the training requirements prescribed by the Secretary, and
				(D)which uses a
			 quality review process which reviews 100 percent of all returns.
				(2)Qualified
			 entity
				(A)In
			 generalThe term qualified entity means any entity
			 which—
					(i)is
			 described in subparagraph (B),
					(ii)is
			 in compliance with Federal tax filing and payment requirements,
					(iii)is
			 not debarred or suspended from Federal contracts, grants, or cooperative
			 agreements, and
					(iv)agrees to provide
			 documentation to substantiate any matching funds provided under the VITA grant
			 program.
					(B)Entity
			 describedAn entity is described in this subparagraph if such
			 entity is—
					(i)an
			 institution of higher education which is described in section 102 (other than
			 subsection (a)(1)(C) thereof) of the Higher Education Act of 1965 (20 U.S.C.
			 1088), as in effect on the date of the enactment of this section, and which has
			 not been disqualified from participating in a program under title IV of such
			 Act,
					(ii)an
			 organization described in section 501(c) of the Internal Revenue Code of 1986
			 and exempt from tax under section 501(a) of such Code,
					(iii)a
			 State or local government agency, including—
						(I)a
			 county or municipal government agency,
						(II)an Indian tribe,
			 as defined in section 4(12) of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103(12)), including any tribally
			 designated housing entity (as defined in section 4(21) of such Act (25 U.S.C.
			 4103(21))), tribal subsidiary, subdivision, or other wholly owned tribal
			 entity, and
						(III)a State
			 government agency, but only if no other eligible organization is available to
			 assist the targeted population or community,
						(iv)a
			 local, State, regional, or national coalition (with one lead organization which
			 meets the eligibility requirements of clause (i), (ii), or (iii) acting as the
			 applicant organization), or
					(v)a
			 Cooperative Extension Service office, but only if no other eligible
			 organization is available to assist the targeted population or
			 community.
					(3)Low-income
			 taxpayersThe term low-income taxpayer means a
			 taxpayer who has an income which does not exceed 250 percent of the poverty
			 level, as determined in accordance with criteria established by the Director of
			 the Office of Management and Budget.
			(4)Underserved
			 populationThe term underserved population
			 includes populations of persons with disabilities, persons with limited English
			 proficiency, Native Americans, individuals living in rural areas, and the
			 elderly.
			(5)Lead national
			 organizationThe term lead national organization
			 means an organization described in section 501(c) of the Internal Revenue Code
			 of 1986 and exempt from tax under section 501(a) of such Code which has
			 demonstrated, to the satisfaction of the Secretary—
				(A)capacity in a
			 minimum of 15 States, territories, or tribal areas,
				(B)expertise in the
			 provision of tax preparation services to low-income taxpayers and underserved
			 populations,
				(C)an ability to
			 train program leadership and staff,
				(D)capacity to
			 disseminate information throughout the United States, and
				(E)capacity
			 to—
					(i)maintain a Web
			 site through which information is disseminated in an easily accessible manner,
			 and
					(ii)provide technical
			 assistance and training through Web-based technologies.
					(6)SecretaryThe
			 term Secretary means the Secretary of the Treasury or the
			 Secretary’s delegate.
			4.Grants to
			 facilitate nationwide availability of volunteer income tax assistance for
			 low-income and underserved populations
			(a)In
			 generalThe Secretary, through the Internal Revenue Service,
			 shall establish a Community Volunteer Income Tax Assistance Matching Grant
			 Program (hereinafter in this section referred to as the VITA grant
			 program). Except as otherwise provided in this section, the VITA grant
			 program shall be administered in the same manner as the Community Volunteer
			 Income Tax Assistance matching grants demonstration program established under
			 title I of division D of the Consolidated Appropriations Act, 2008.
			(b)Matching
			 grants
				(1)In
			 generalThe Secretary shall make available grants under the VITA
			 grant program to provide matching funds for the development, expansion, or
			 continuation of qualified return preparation programs assisting low-income
			 taxpayers and members of underserved populations.
				(2)ApplicationIn
			 order to be eligible for a grant under this section, a qualified return
			 preparation program shall submit an application to the Secretary at such time,
			 in such manner, and containing such information as the Secretary may reasonably
			 require for each fiscal year.
				(3)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applications—
					(A)demonstrating
			 assistance to low-income taxpayers, with emphasis on outreach to and services
			 for persons with an income at or below 250 percent of the Federal poverty
			 level, as determined in accordance with criteria established by the Director of
			 the Office of Management and Budget,
					(B)demonstrating
			 taxpayer outreach and education around available income supports and refundable
			 credits such as the earned income tax credit under section 32 of the Internal
			 Revenue Code of 1986, and
					(C)demonstrating
			 specific outreach and focus on one or more underserved populations.
					(4)Use of
			 fundsQualified return preparation programs receiving a grant
			 under this section may use the grant for—
					(A)ordinary and
			 necessary costs associated with program operation in accordance with Cost
			 Principles Circulars as set forth by the Office of Management and
			 Budget,
					(B)outreach and
			 educational activities relating to eligibility and availability of income
			 supports available through the Internal Revenue Code of 1986, such as the
			 earned income tax credit, and
					(C)services related
			 to financial education and capability, asset development, and the establishment
			 of savings accounts in connection with tax return preparation.
					(5)Duration of
			 grants
					(A)In
			 generalExcept as provided in subparagraph (B), a grant awarded
			 under this section shall be for a period of 1 year and shall not be renewed
			 other than through an application under paragraph (2).
					(B)Extended
			 grantsThe Secretary may award a grant under this section for a
			 period of not more than 3 years to any qualified return preparation program
			 which—
						(i)received a grant
			 under this section for the preceding year, and
						(ii)received a score
			 of 90 percent or better on a technical evaluation.
						(c)Promotion and
			 referral
				(1)PromotionThe
			 Secretary shall promote the benefits of, and encourage the use of, tax
			 preparation through the Volunteer Income Tax Assistance program through the use
			 of mass communications, referrals, and other means.
				(2)Internal revenue
			 service referralsThe Secretary may refer taxpayers to qualified
			 return preparation programs receiving funding under this section.
				(3)Vita grantee
			 referralQualified return preparation programs receiving a grant
			 under this section are encouraged to refer, as appropriate, to local or
			 regional Low Income Tax Clinics individuals who are eligible to receive
			 services at such clinics.
				(d)Authorization of
			 Appropriations
				(1)In
			 generalFor each of fiscal years 2014, 2015, 2016, 2017, and
			 2018, there are authorized to be appropriated $30,000,000 to carry out the
			 purposes of this section.
				(2)ReservationFrom
			 the funds appropriated under paragraph (1) for any fiscal year, the Secretary
			 shall reserve not more than 3 percent for administration of the program.
				(3)AvailabilityAmounts
			 appropriated pursuant to the authority of paragraph (1) shall remain available
			 without fiscal year limitation until expended.
				5.National center
			 to promote quality, excellence, and evaluation in volunteer income tax
			 assistance
			(a)National center
			 to promote quality, excellence, and evaluation in volunteer income tax
			 assistance
				(1)EstablishmentThere
			 is hereby established the National Center to Promote Quality, Excellence, and
			 Evaluation in Volunteer Income Tax Assistance (hereinafter in this section
			 referred to as the Center).
				(2)PurposeThe
			 Center shall—
					(A)promote the
			 adoption of a universally accessible volunteer training platform for the
			 preparation of Federal income tax returns,
					(B)provide
			 capacity-building technical assistance to qualified return preparation program
			 managers,
					(C)identify and
			 disseminate best practices related to tax site management emerging from States,
			 community-based organizations, nonprofit providers, and local government
			 entities,
					(D)support outreach
			 and marketing efforts to encourage the use of qualified return preparation
			 programs receiving funding under section 4, and
					(E)provide evaluation
			 of programs and activities funded under this Act, including—
						(i)identification,
			 both in aggregate and disaggregate, of gaps in services for low-income
			 taxpayers and underserved populations, and
						(ii)independent
			 evaluation of progress toward program objectives, as defined by the
			 Secretary.
						(3)Administration
					(A)In
			 generalThe Secretary shall—
						(i)designate, through
			 a competitive process, one qualified entity to be the lead national
			 organization, and
						(ii)provide an annual
			 grant to the lead national organization designated under clause (i).
						(B)Duties of lead
			 national organizationThe lead national organization shall use
			 funds provided through the grant in subparagraph (A)(ii) to—
						(i)carry out the
			 purposes of the Center, and
						(ii)make subgrants as
			 provided in subsection (b).
						(b)Subgrants
				(1)In
			 generalThe lead national organization shall make available
			 subgrants to eligible organizations to facilitate specialized technical
			 assistance in reaching one or more underserved populations.
				(2)Eligible
			 organizationFor purposes of this subsection, the term
			 eligible organization means any organization which—
					(A)is described in
			 section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under
			 section 501(a) of such Code,
					(B)has, to the
			 satisfaction of the lead national organization, demonstrated expertise and
			 evidenced-based practices in specialized outreach to, and service of, one or
			 more underserved populations, and
					(C)has, to the
			 satisfaction of the lead national organization, demonstrated expertise in the
			 provision of specialized technical assistance relating to qualified return
			 preparation programs for one or more targeted underserved populations.
					(3)ApplicationIn
			 order to be eligible for a subgrant under this subsection, an eligible
			 organization shall submit an application to the lead national organization at
			 such time, in such manner, and containing such information as the lead national
			 organization may reasonably require for each fiscal year.
				(4)Use of
			 fundsAn eligible organization which receives a subgrant under
			 this subsection shall assist the Center by—
					(A)providing
			 technical assistance to qualified return preparation programs with targeted
			 outreach and assistance to one or more underserved populations, and
					(B)including
			 strategies for the provision of technical assistance targeting individuals and
			 families with annual household earnings at or below 250 percent of the poverty
			 line within the underserved populations served by the subgrant.
					(5)Subgrant
			 amount
					(A)In
			 generalEach year, the lead national organization shall make
			 available subgrants which, in the aggregate, do not exceed 40 percent of the
			 grant received under subsection (a).
					(B)Underserved
			 populationsOf the amount of subgrants provided under
			 subparagraph (A)—
						(i)not
			 less than 25 percent shall be dedicated to specialized technical assistance in
			 serving taxpayers with disabilities,
						(ii)not
			 less than 25 percent shall be dedicated to specialized technical assistance in
			 serving limited English speaking taxpayers, and
						(iii)not less than 25
			 percent shall be dedicated to specialized technical assistance in serving
			 Native American taxpayers.
						(6)Duration of
			 subgrantsA subgrant awarded under this subsection shall be for a
			 period of 1 year and shall not be renewed other than through an application
			 under paragraph (3).
				(c)Authorization of
			 Appropriations
				(1)In
			 generalFor each of fiscal years 2014, 2015, 2016, 2017, and
			 2018, there are authorized to be appropriated $5,000,000 to carry out the
			 purposes of this section.
				(2)AvailabilityAmounts
			 appropriated pursuant to the authority of paragraph (1) shall remain available
			 without fiscal year limitation until expended.
				
